Case 1:20-cv-03274-KLM Document 19 Filed 01/04/21 USDC Colorado Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-03274-KLM

CARLOS ALBERTO CASTILLO LANDA, individually and on behalf of all others similarly
situated,

      Plaintiff,

v.

WESTERN UNION, LLC,

      Defendant.


               KLM CIVIL MOTIONS PRACTICE STANDARDS
                      (revised effective April 24, 2018)
_____________________________________________________________________

       The following procedures supplement the Federal Rules of Civil Procedure and the
Local Rules of this Court. Failure to comply with the Federal Rules of Civil Procedure,
the Local Rules of this Court, or these Practice Standards may result in motions,
briefs, and other filings being summarily stricken.

                                       I. General

A.    Proposed Orders. Parties may but need not submit proposed orders with their
      motions. Parties will be contacted by Chambers if a proposed order is requested.

B.    Memoranda. Motions with separately filed memoranda or briefs in support are
      discouraged. The motion itself and all supporting arguments should be contained
      within a single document.

C.    Exhibits. Exhibits to a motion, response, or reply are due on the same calendar
      day as the motion, response, or reply. Exhibits filed after the due date may be
      summarily stricken.

D.    Requests for Relief. All requests for the Court to take any action, make any type
      of ruling, or provide any type of relief must be contained in a separate, written
      motion. A request for relief contained within a brief, notice, status report or other
      written filing does not fulfill this Practice Standard.

      1.      This requirement does not apply to objections to summary judgment

                                           -1-
Case 1:20-cv-03274-KLM Document 19 Filed 01/04/21 USDC Colorado Page 2 of 4




              evidence unless the objecting party is seeking total or partial exclusion of
              expert testimony under Federal Rule of Evidence 702.

       2.     This requirement also does not apply to requests to convert a Fed. R. Civ.
              P. 12(b)(6) motion to one for summary judgment; such a request should
              instead be included in the response to the Fed. R. Civ. P. 12(b)(6) motion.

E.     Page Limitations. All motions, whether dispositive or nondispositive, and
       responses are limited to a total of twenty (20) pages each, absent leave of Court.
       All replies are limited to a total of ten (10) pages each, absent leave of Court.

       1.     These page limitations shall include the cover page, jurisdictional statement,
              statement of facts, procedural history, argument, authority, closing, and all
              other matters, except the certificate of service, the attorney or party
              signature blocks, the table of contents (if included), the table of authorities (if
              included), and exhibits.

       2.     Permission to file briefs of greater length shall be requested by filing a motion
              in advance of the deadline for filing the brief. A motion requesting such
              permission must include sufficient detail to allow the Court to discern the
              necessity of additional pages.

            II. Unopposed Motions for Expedited Ruling on Issue of Law

        If counsel for all affected parties agree that an issue of law should be decided by the
Court as a threshold matter, they may file an Unopposed Motion for Expedited Ruling on
Issue of Law at any time prior to the dispositive motions deadline. If filed before the
Scheduling Conference, the Court will resolve the Motion before conducting the scheduling
conference. If filed after the Scheduling Conference, the Court will resolve the Motion as
efficiently as possible. Any such Motion shall not include any other request for relief (for
example, for imposition of a stay). Other requests for relief shall be made by filing a
separate motion in accordance with Section I.D. above.

                          III. Motions for Summary Judgment

A.     Motion for Summary Judgment. All motions for summary judgment must contain
       a section titled “Statement of Material Facts.” This Statement shall set forth in
       simple, declarative sentences, all of which are separately numbered and
       paragraphed, each material fact the movant believes supports movant’s claim that
       movant is entitled to judgment as a matter of law. Each statement of fact must be
       accompanied by a specific reference to admissible evidence in the record which
       establishes that fact.

B.     Response to Motion for Summary Judgment. Any party opposing the motion for
       summary judgment shall provide a “Response to Movant’s Material Facts” in its

                                              -2-
Case 1:20-cv-03274-KLM Document 19 Filed 01/04/21 USDC Colorado Page 3 of 4




     brief, admitting or denying the asserted material facts set forth by the movant, as
     follows:

     1.     The admission or denial shall be made in paragraphs numbered to
            correspond to movant’s paragraph numbering.

     2.     Any denial shall be accompanied by a brief factual explanation of the
            reason(s) for the denial and a specific reference to admissible evidence in
            the record supporting the denial.

     3.     The opposing party may not “deny” an assertion on grounds of evidentiary
            inadmissibility or other reasons for inadmissibility (including irrelevance, lack
            of authenticity, lack of foundation, incompleteness, waiver, or estoppel). The
            opposing party “may object that the material cited to support or dispute a fact
            cannot be presented in a form that would be admissible at trial,” Fed. R. Civ.
            P. 56(c)(2), and any party so objecting must include a concise explanation
            of its objection, but the party must still admit or deny the factual substance
            of the assertion, unless doing so would violate a recognized privilege.

     4.     The opposing party may not deny an assertion for lack of knowledge, unless
            (i) in response to an early partial motion for summary judgment and such
            denial is made in good faith, or (ii) the party states within the body of its
            response a well-grounded request for additional discovery under Fed. R. Civ.
            P. 56(d) and attaches the affidavit or declaration required by that Rule.

     If the party opposing the motion for summary judgment believes there are additional
     disputed questions which have not been adequately addressed by the movant, the
     party shall, in a separate section of the party’s brief styled “Statement of Additional
     Disputed Facts,” set forth in simple declarative sentences, separately numbered and
     paragraphed, each additional material disputed fact which undercuts movant’s claim
     that movant is entitled to judgment as a matter of law. Each separately numbered
     and paragraphed fact shall be accompanied by specific reference to admissible
     evidence in the record which establishes the fact or demonstrates that it is disputed.

C.   Reply in Support of Motion for Summary Judgment. If a reply brief is filed, it
     shall contain:

     1.     A separate section titled “Reply Concerning Undisputed Facts,” containing
            any factual reply which movant cares to make regarding the facts asserted
            in movant’s motion to be undisputed. Any such factual reply shall be made
            in separate paragraphs numbered to correspond to the movant’s motion and
            the opposing party’s response and shall be supported by specific references
            to material in the record.

     2.     A separate section titled “Response Concerning Additional Disputed Facts”

                                           -3-
Case 1:20-cv-03274-KLM Document 19 Filed 01/04/21 USDC Colorado Page 4 of 4




            admitting or denying the additional disputed facts set forth by the non-moving
            party. All of the requirements of Section III.B., apply to this Response
            Concerning Additional Disputed Facts.

D.   Exhibits to Motions for Summary Judgment. Exhibits to motions for summary
     judgment shall be filed on the electronic docket. The parties shall not submit
     exhibits to Chambers in hard copy, unless otherwise ordered. This procedure does
     not apply to nondocumentary exhibits such as copies of audio or video recordings.

E.   Partial Motions for Summary Judgment. Partial motions for summary judgment
     are encouraged but must be filed by the dispositive motions deadline. Partial
     motions for summary judgment shall follow all guidelines set forth in Sections II.A.-
     D. above. The filing of multiple partial motions for summary judgment is
     discouraged.


     Dated: January 4, 2021




                                          -4-
